

EXHIBIT 10.21


Personal and Confidential


THE COMMON STOCK OF GRAN TIERRA ENERGY, INC. ("GTRE") CONSTITUTES SECURITIES
THAT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
THE APPLICABLE SECURITIES LAWS OF ANY STATE. THE COMMON STOCK MAY NOT, AT ANY
TIME, BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION
UNDER THE ACT AND STATE LAWS, OR DELIVERY TO GTRE OF AN OPINION OF LEGAL COUNSEL
SATISFACTORY TO GTRE THAT SUCH REGISTRATION IS NOT REQUIRED. RESTRICTIONS ON
TRANSFER WILL BE IMPRINTED ON THE DOCUMENTS EVIDENCING THE COMMON STOCK TO THE
FOREGOING EFFECTS.


THE PURCHASE OF COMMON STOCK INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF LOSING THEIR ENTIRE
INVESTMENT.


GRAN TIERRA ENERGY, INC.


Units consisting of Common Stock, par value $.001 per share, and Common Stock
Purchase Warrants


FORM OF SUBSCRIPTION AGREEMENT


Gran Tierra Energy Inc.
c/o Sanders Morris Harris Inc.
600 Travis, Suite 3100
Houston, Texas 77002


Ladies and Gentlemen:


This will confirm my agreement to become a stockholder of Gran Tierra Energy,
Inc. ("GTRE" or the “Company”) and to purchase Units from GTRE consisting of one
share of common stock, par value $.001 per share, and one Warrant to purchase
0.5 shares of GTRE Common Stock. I/we hereby acknowledge receipt of the
Preliminary Confidential Private Placement Memorandum dated May 31, 2006
(together with the exhibits thereto, the "Memorandum"), with respect to GTRE.
The Memorandum describes the terms under which the Units are being offered to
subscribers.


1. Subscription and Sale.


1.1 Subscription. Subject to the terms and conditions of this Agreement and the
provisions of the Memorandum, I/we irrevocably subscribe for, and agree to
purchase the number of Units of from GTRE for the subscription price indicated
on the Signature Page. I am/we are tendering to GTRE (a) a completed, signed,
and dated copy of this Agreement, (b) a completed, signed, and dated Purchaser's
Questionnaire, and (c) a certified check or bank check in the amount of the
subscription price (or I am/we are concurrently wire transferring such amount to
the Escrow Agent or authorizing the payment of such amount from my account at
Sanders Morris Harris Inc.).


1

--------------------------------------------------------------------------------


 
1.2 Acceptance or Rejection of Subscription. All funds tendered by me/us will be
held in a segregated subscription account pending acceptance or rejection of
this Agreement and the closing of my/our purchase of the Common Stock. This
Agreement will either be accepted, in whole or in part, subject to the prior
sale of the Units, or rejected, by GTRE as promptly as practicable. If this
Agreement is accepted only in part, I/we agree to purchase such smaller number
of shares of Units as GTRE determines to sell to me/us. If this Agreement is
rejected for any reason or no reason, including, the termination of the offering
of the Units by GTRE, this Agreement and all funds tendered with it will be
promptly returned to me/us, without deduction of any kind, and this Agreement
will be void and of no further force or effect. Deposit and collection of the
check tendered, or receipt of funds wired or delivered from my/our account at
Sanders Morris Harris Inc., with this Agreement will not constitute acceptance
of this Agreement.


1.3  Closing. Subscriptions will be accepted at one or more closings, as
described in the Memorandum. On closing, the subscription evidenced hereby, if
not previously rejected, will, in reliance on my/our representations and
warranties, be accepted, in whole or in part, and GTRE will execute a copy of
this Agreement and return it to me/us. If my/our subscription is accepted only
in part, this Agreement will be marked to indicate such fact, and GTRE will
return to me/us the portion of the funds tendered by me/us representing the
unaccepted portion of my/our subscription, without deduction of any kind. The
Units subscribed for will not be deemed to be issued to, or owned by, me/us
until GTRE has accepted this Agreement.


2. Representations, Warranties, and Covenants of the Purchaser. I/we represent,
warrant, and covenant to GTRE that:


2.1 General:


(a) If I am a natural person, I have the legal capacity and all requisite
authority to enter into, execute, and deliver the Transaction Documents, to
purchase the Common Stock, and to perform all the obligations required to be
performed by me thereunder. If we are a corporation, partnership, limited
liability company, trust, estate, or other entity, we are authorized to purchase
the Common Stock and otherwise to comply with our obligations under the
Transaction Documents. The person signing this Agreement on behalf of such
entity is duly authorized by such entity to do so. The Transaction Documents are
my/our valid and binding agreements and enforceable against me/us in accordance
with their terms.


2

--------------------------------------------------------------------------------


 
(b) My/our principal residence is in the jurisdiction indicated herein, or if we
are a corporation, partnership, limited liability company, trust, estate, or
other entity, we are organized and qualified under the law of the state or
foreign jurisdiction indicated below and I/we have no intention of becoming a
resident or domiciliary of any jurisdiction other than the one indicated by our
address.


(c) I am/we are subscribing to purchase the Units solely for my/our own account,
for investment, and not with a view to, or for resale in connection with, any
distribution. I am/we are not acquiring the Units as an agent or otherwise for
any other person.


2.2 Information Concerning the Offering:


(a) I/we have received, carefully read, and understood the Memorandum. I/we have
not been furnished any offering literature other than the Memorandum and the
Exhibits attached thereto and have relied only on the information contained
therein and my/our own due diligence efforts and inquiries with respect to the
Offering. The Units were not offered to me/us by any means of general
solicitation or general advertising.


(b)  I/we understand that the offering of the Units is being made without
registration of the underlying shares of Common Stock under the Securities Act
of 1933, as amended (the "Act"), or any state securities or blue sky laws in
reliance on exemptions from such registration, and that such reliance is based
in part on my representations and warranties set forth in this Section 2 and on
the information set forth in the Purchaser's Questionnaire tendered by me/us to
GTRE with this Agreement.


(c) In formulating a decision to invest in the Units and the underlying Common
Stock, I/we (and my/our Purchaser Representative (as defined in Rule 501(h) of
Regulation D under the Act for U.S. investors and Regulation S for investors
from other jurisdictions), if any) have been given the opportunity to ask
questions of, and to obtain any information necessary to permit me to verify the
accuracy of the information set forth in the Memorandum from, representatives of
GTRE and have been furnished all such information so requested. I/we have not
relied or acted on the basis of any representations or other information
purported to be given on behalf of GTRE except as set forth in the Memorandum
(it being understood that no person has been authorized by GTRE to furnish any
representations or other information except as set forth in the Memorandum).


(d) I/we understand that the purchase of the shares of Common Stock involves
various risks and that an investment in GTRE should be regarded as speculative
and involving a high degree of risk. I am/we are fully aware of the nature of my
investment in GTRE and the lack of liquidity of an investment in the Units and
underlying shares and Warrants of Common Stock being offered pursuant to the
Offering, because the shares may not be sold, transferred, or otherwise disposed
of except pursuant to an effective registration statement under the Act or an
exemption from such registration, and that in the absence of such registration
or exemption, the shares of Common Stock must be held indefinitely.


(e) I/we understand that no federal or state agency has passed upon the Common
Stock of GTRE or made any finding or determination concerning the fairness or
advisability of an investment in GTRE.


2.3 Status of Subscriber, Additional Information:


(a) If we are a corporation, partnership, limited liability company, trust,
estate, or other entity, we are an "accredited investor," as that term is
defined in Rule 501(a) of Regulation D under the Act for US investors and
Regulation S for residents of other jurisdictions (see the Purchaser's
Questionnaire for a list of the types of accredited investors) and meet the
experience standards set forth in Section 2.3(b) below. If I am a natural
person, I am at least 21 years of age and am an "accredited investor" and meet
the experience standards set forth in Section 2.3(b) below.  
 
(b) I (together with my Purchaser Representative, if any), or if we are a
corporation, partnership, limited liability company, trust, estate, or other
entity, we by and through our officers, directors, trustees, managers, partners,
employees, or other advisors, (i) are experienced in evaluating companies such
as GTRE, (ii) have determined that the Units are a suitable investment for
me/us, and (iii) have such knowledge, skill, and experience in business,
financial, and investment matters so that I am/we are capable of evaluating the
merits and risks of an investment in the Common Stock. To the extent necessary,
I/we have retained, at my/our expense, and relied upon, appropriate professional
advice regarding the investment, tax, and legal merits and consequences of this
Agreement and owning the Units, and I/we and my/our advisers or representatives
have investigated my/our investment in GTRE to the extent I/we and they have
deemed advisable. I/we have the financial ability to bear the economic risks of
our entire investment for an indefinite period and no need for liquidity with
respect to our investment in GTRE, and, if I am a natural person, I have
adequate means for providing for my current needs and personal contingencies.


3

--------------------------------------------------------------------------------


 
(c) I/we agree to furnish any additional information requested to assure
compliance with the Act and state securities laws in connection with the
purchase and sale of the Units. If there is any material change in the
information I/we are furnishing hereunder prior to the date this Agreement is
accepted, I/we will immediately furnish such revised or corrected information to
GTRE.


2.4 Restrictions on Transfer or Sale of the Common Stock:


(a) I /we will not sell, assign, pledge, give, transfer, or otherwise dispose of
any the Common Stock or any interest therein, or make any offer or attempt to do
any of the foregoing, except pursuant to a registration of the Common Stock
under the Act and applicable state securities laws or in a transaction that is
exempt from the registration provisions of the Act and any applicable state
securities laws. I/we understand that GTRE will not be under any obligation to
register the Common Stock under the Act or any state securities law (except as
provided in the Registration Rights Agreement (as hereinafter defined)) or to
comply with the terms of any exemption provided under the Act or any state
securities law with respect to the Common Stock.


(b) I/we have not offered or sold any portion of my/our Common Stock and have no
present intention of dividing my/our Common Stock with others or of reselling or
otherwise disposing of any portion of my/our shares of Common Stock either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or nonoccurrence of any predetermined event or circumstance.


2.5 Independent Nature of Investor's Obligations and Rights. My/our obligations
under this Agreement, the Registration Rights Agreement, and any other documents
delivered in connection herewith and therewith (collectively, the "Transaction
Documents") are several and not joint with the obligations of any other
purchaser of Common Stock, and I/we shall not be responsible in any way for the
performance of the obligations of any other purchaser of Common Stock under any
Transaction Document. My/our decision to purchase Common Stock pursuant to the
Transaction Documents has been made by me/us independently of any other
purchaser of Common Stock. Nothing contained herein or in any Transaction
Document, and no action taken by any purchaser of Common Stock pursuant thereto,
shall be deemed to constitute such purchasers as a partnership, an association,
a joint venture, or any other kind of entity, or create a presumption that the
purchasers of Common Stock are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Document. I/we acknowledge that no other purchaser of Common Stock has acted as
agent for me/us in connection with making my/our investment hereunder and that
no other purchaser of Common Stock will be acting as my/our agent in connection
with monitoring my/our investment in the Common Stock or enforcing my/our rights
under the Transaction Documents. I/we shall be entitled to independently protect
and enforce my/our rights, including without limitation the rights arising out
of this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other purchaser of Common Stock to be joined as an additional
party in any proceeding for such purpose.


2.6 Due Authority, Etc. If we are a corporation, partnership, limited liability
company, trust, estate, or other entity: (a) we are duly organized, validly
existing, and in good standing under the laws of the jurisdiction of our
formation and have all requisite power and authority to own our properties and
assets and to carry on our business, and at GTRE's request, will furnish it with
copies of our organizational documents, (b) we have the requisite power and
authority to execute the Transaction Documents and to carry out the transactions
contemplated hereby, (c) our execution and performance of the Transaction
Documents do not and will not result in any violation of, or conflict with, any
term of our charter, bylaws, partnership agreement, operating agreement or
regulations, or indenture of trust, as the case may be, or any instrument to
which we are a party or by which we are bound or any law or regulation
applicable to us, (d) our execution and performance of the Transaction Documents
has been duly authorized by all necessary corporate, partnership, or other
action, (e) we were not specifically formed to invest in GTRE, and (f) the
individual who has executed the Transaction Documents on our behalf was duly
authorized to do so by all requisite corporate, partnership, or other action
and, on request of GTRE, we will furnish appropriate evidence of the authority
of such individual to act on our behalf.


4

--------------------------------------------------------------------------------


 
2.7 Valid Obligation. This Agreement has been duly executed and delivered me/us
or on our behalf and, if and when accepted by GTRE, in whole or in part, will
constitute my/our legal, valid, and binding obligation, enforceable in
accordance with its terms (except as limited by principles of equity or
bankruptcy, insolvency, or other similar laws affecting enforcement of
creditors' rights generally).


2.8 ERISA Matters. If we are an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"):


(a) We and our plan fiduciaries are not affiliated with, and are independent of
GTRE, and are informed of and understand GTRE's investment objectives, policies,
and strategies.


(b) We represent that the purchase of the Common Stock will not involve any
transaction that is subject to the prohibition of Section 406 of ERISA or in
connection with which a penalty could be imposed under Section 502(i) of ERISA
or a tax could be imposed pursuant to Section 4975 of the Internal Revenue Code
of 1986, as amended (the "Code").


(c)  The trustee or other plan fiduciary directing the investment:


(i) in making the proposed investment, is aware of and has taken into
consideration the diversification requirements of Section 404(a)(1)(C) of ERISA;
and


(ii) has concluded that the proposed investment in GTRE is prudent and is
consistent with the other applicable fiduciary responsibilities under ERISA.


(d) This Agreement has been duly executed on our behalf by a duly designated
Named Fiduciary (within the meaning of Section 402(a)(2) of ERISA).


(e) If we are an individual retirement account (IRA) or employee benefit plan
not subject to Title I of ERISA, such as a governmental or church plan, the
owner of the individual retirement account or other fiduciary directing the
investment of the plan has concluded that the proposed investment in Common
Stock of Common Stock is prudent and consistent with its fiduciary
responsibilities, if any.


2.9 Fees and Commissions. No fees or commissions have been paid or are payable
by me/us in connection with this Agreement and the issuance of shares of Common
Stock to me/us.


3. Registration Rights Agreement; Power of Attorney. I/we further agree to be
bound by the terms of and hereby execute the Registration Rights Agreement among
GTRE and the purchasers of the Units and Common Stock of GTRE being offered
pursuant to the Offering (the "Registration Rights Agreement"). By signing
below, I/we irrevocably constitute and appoint Sanders Morris Harris Inc., a
Texas corporation ("SMH"), as my/our true and lawful agent and attorney-in-fact
with full power of substitution and full power and authority in my/our name,
place, and stead to execute and deliver the Registration Rights Agreement and to
take such actions as may be necessary or appropriate to carry out the terms of
the Registration Rights Agreement. The power of attorney hereby granted will be
deemed coupled with an interest, will be irrevocable, and will survive and not
be affected by my/our subsequent death, incapacity, dissolution, insolvency, or
termination or any delivery by me/us of an assignment in whole or in part of
my/our shares of Common Stock. The foregoing power of attorney may be exercised
by SMH either by signing separately or jointly as attorney-in-fact for each or
all of the subscribers for the Common Stock or by a single signature of SMH
acting as attorney-in-fact for all of them. GTRE may rely and act upon any
writing believed in good faith to be signed by SMH or any authorized
representative of SMH, and may assume that all actions of SMH and any authorized
representative of SMH have been duly authorized by me/us.


5

--------------------------------------------------------------------------------


 
4. Securities Purchase Agreement; Power of Attorney. I/we further agree to be
bound by the terms of and hereby execute the Securities Purchase Agreement among
GTRE and the purchasers of the Units and Common Stock of GTRE being offered
pursuant to the Offering (the "Purchase Agreement"). By signing below, I/we
irrevocably constitute and appoint Sanders Morris Harris Inc., a Texas
corporation ("SMH"), as my/our true and lawful agent and attorney-in-fact with
full power of substitution and full power and authority in my/our name, place,
and stead to execute and deliver the Purchase Agreement and to take such actions
as may be necessary or appropriate to carry out the terms of the Purchase
Agreement. The power of attorney hereby granted will be deemed coupled with an
interest, will be irrevocable, and will survive and not be affected by my/our
subsequent death, incapacity, dissolution, insolvency, or termination or any
delivery by me/us of an assignment in whole or in part of my/our shares of
Common Stock. The foregoing power of attorney may be exercised by SMH either by
signing separately or jointly as attorney-in-fact for each or all of the
subscribers for the Common Stock or by a single signature of SMH acting as
attorney-in-fact for all of them. GTRE may rely and act upon any writing
believed in good faith to be signed by SMH or any authorized representative of
SMH, and may assume that all actions of SMH and any authorized representative of
SMH have been duly authorized by me/us.


5. Form of Warrant Agreement; Power of Attorney. I/we further agree to be bound
by the terms of and hereby execute the Form of Warrant Agreement among GTRE and
the purchasers of the Units and Common Stock of GTRE being offered pursuant to
the Offering (the "Warrant Agreement"). By signing below, I/we irrevocably
constitute and appoint Sanders Morris Harris Inc., a Texas corporation ("SMH"),
as my/our true and lawful agent and attorney-in-fact with full power of
substitution and full power and authority in my/our name, place, and stead to
execute and deliver the Warrant Agreement and to take such actions as may be
necessary or appropriate to carry out the terms of the Warrant Agreement. The
power of attorney hereby granted will be deemed coupled with an interest, will
be irrevocable, and will survive and not be affected by my/our subsequent death,
incapacity, dissolution, insolvency, or termination or any delivery by me/us of
an assignment in whole or in part of my/our shares of Common Stock. The
foregoing power of attorney may be exercised by SMH either by signing separately
or jointly as attorney-in-fact for each or all of the subscribers for the Common
Stock or by a single signature of SMH acting as attorney-in-fact for all of
them. GTRE may rely and act upon any writing believed in good faith to be signed
by SMH or any authorized representative of SMH, and may assume that all actions
of SMH and any authorized representative of SMH have been duly authorized by
me/us.


6.  Waiver, Amendment, Binding Effect. Neither this Agreement nor any provisions
hereof shall be modified, changed, discharged, or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge, or termination is sought. The provisions of this Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors, and assigns.


6

--------------------------------------------------------------------------------


 
7.  Assignability. Neither this Agreement nor any right, remedy, obligation, or
liability arising hereunder or by reason hereof shall be assignable by GTRE or
me/us without the prior written consent of the other.


8. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF TEXAS, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.


9.  Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which when so executed and delivered shall be deemed
to be an original and all of which together shall be deemed to be one and the
same agreement.


10. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid:


(a) If to GTRE, to it at the following address:


Gran Tierra Energy, Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada, T2R 0B2
Attn: James Hart


(b) If to me/us at the address
set forth on the signature page hereto;


or at such other address as either party shall have specified by notice in
writing to the other.


11. Survival. All representations, warranties, and covenants contained in this
Agreement shall survive (i) the acceptance of the Subscription by GTRE, (ii)
changes in the transactions, documents and instruments described in the
Memorandum, and (iii) my death or disability.


12. Notification of Changes. I/we hereby covenant and agree to notify GTRE upon
the occurrence of any event prior to the closing of the purchase of the shares
of Common Stock pursuant to this Agreement, which would cause any
representation, warranty, or covenant by me/us contained in this Agreement to be
false or incorrect.


13. Purchase Payment. The purchase price is being paid herewith by delivery of
either a certified check or bank check payable to "GTRE - Escrow Account-Retail”
or alternatively, by wire transfer or authorization of Sanders Morris Harris
Inc. to pay from my account. All payments made as provided in this Paragraph 11
shall be deposited as soon as practicable and held in a segregated escrow
account until the earlier to occur of (a) the sale of all of the securities in
this Offering or (b) the termination of this Offering.
 
7

--------------------------------------------------------------------------------



GRAN TIERRA ENERGY, INC.
Subscription Agreement
Signature Page


IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
_____________, 2006.



     
NUMBER OF UNITS SUBSCRIBED FOR:
 
_________________________________
AMOUNT OF SUBSCRIPTION ($1.50 PER UNIT):
 
$_________________________________
   
 
NAME OF SUBSCRIBER(S):
         
(1)___________________________________
Signature:
_________________________________
                 (Please print name)
Date:
_________________________________
 
Name:
_________________________________
 
Title:
_________________________________
     
Joint Tenant/Tenant in Common (if applicable):
         
(2)___________________________________
Signature:
_________________________________
                  (Please print name)
Date:
 _________________________________
     
ADDRESS (including mailing address, if applicable):
         
_______________________________
 
_________________________________
_______________________________
 
_________________________________
_______________________________
 
_________________________________
     
TAXPAYER I.D. NUMBER OR SOCIAL SECURITY
   
NUMBER OF EACH SUBSCRIBER:
 
________________________________
   
________________________________


TYPE OF OWNERSHIP:



 
(  )
Individual

 
(  )
Tenants in common

 
(  )
Joint tenants with right of survivorship

 
(  )
Community property (check only if resident of community property state)

 
(  )
Partnership (1)

 
(  )
Corporation (2)

 
(  )
Trust (3)

 
(  )
Limited Liability Company (4)

 
(  )
Employee Benefit Plan under ERISA

 
(  )
Other (please specify:____________________)

________________
1.
Please enclose a copy of the partnership agreement and a current list of all
partners.

2.
Please enclose a copy of the articles or certificate of incorporation, bylaws,
and a resolution authorizing this investment and indicating the authority of the
signatory hereto.

3.
Please enclose a copy of the trust instrument.

4.
Please enclose a copy of the articles of formation and members' agreement or
regulations.

 
8

--------------------------------------------------------------------------------



GRAN TIERRA ENERGY, INC.
Acceptance of Subscription


 


Agreed and accepted as to $____________________________ Dated: 
_________________________________________               GRAN TIERRA ENERGY, INC.
 
   
   
    By:   _________________________________________   Name:
_________________________________________    Its:
_________________________________________            

 
9

--------------------------------------------------------------------------------

